DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   This Office Action is responsive to the communications filed on 19 January 2022.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roe (US 2009/0235309 A1)  in view of O’Neil (US 2009/0077602 A1).
Per claim 1, Roe discloses a method for processing a contextual channel identifier (Abstract), the method comprising:
detecting a first channel identifier (e.g., Step 1502 -1504 as shown in Fig. 15; paragraph [0005], “ … accessing guide listings from storage, wherein at least a portion of the guide listings have corresponding channel numbers and a relative ordering in the guide listings … “;  paragraph [0006], “ In some embodiments, devices for presenting an interactive media guidance application are provided, the devices comprising: processing circuitry that: accesses guide listings from storage, wherein at least a portion of the guide listings have corresponding channel numbers and a relative ordering in the guide listings … “; paragraph [0007], “ In some embodiments, devices for presenting an interactive media guidance application are provided, the devices comprising: means for accessing guide listings from storage, wherein at least a portion of the guide listings have corresponding channel numbers and a relative ordering in the guide listings …  “; paragraph [0024]; paragraph [0026], “ …. A user may indicate a desire to access media information by selecting a selectable option provided in a display screen (e.g., a menu option, a listings option, an icon, a hyperlink, etc.) or pressing a dedicated button (e.g., a GUIDE button) on a remote control or other user input interface or device.  In response to the user's indication, a media guidance application may provide a display screen with media information organized in one of several ways, such as by time and channel in a grid, by time, by channel, by media type, by category (e.g., movies, sports, news, children, or other categories of programming), or other predefined, user-defined, or other organization criteria.  “; paragraph [0027], “…With a user input device, a user can select program listings by moving highlight region 110.  Information relating to the program listing selected by highlight region 110 may be provided in program information region 112.  Region 112 may include, for example, the program title, the program description, the time the program is provided (if applicable), the channel the program is on (if applicable), the station for the channel, the program's rating, and other desired information.  The channel the program is on may be any suitable indicator and may be used as a mechanism for a user to identify the source of programming for the program (also referred to herein as a "station").  “; paragraph [0078], “ … As illustrated, at 1502, the process may begin upon receiving an activation of the interactive program guide.  This activation may occur, for example, by a user turning on a television, set-top box, or other device, by an automatic start-up mechanism, etc. Guide listings may then be accessed by the process at 1504.  These listings may be retrieved from local memory, from a media guidance data source 418 (FIG. 4), or from any other suitable location ... “; Examiner’s Note:  A program guide 100 is activated. The program guide identifies (1) a column of channel/media type identifiers 104, where each channel/media type identifier (which is a cell in the column) identifies a different source of programming (which may also be referred to as a "station"); and (2) a row of time identifiers 106, where each time identifier (which is a cell in the row) identifies a time block of programming.   ),
detecting a context setting identifying a first channel context identifying a first channel binding (e.g., Grid 102 as shown in Fig. 1)  for the first channel identifier (e.g., Step 1506 as shown in Fig. 15; paragraph [0033]; paragraphs [0071-0072]; paragraph [0078], “ ….Preference information may next be accessed by the process at 1506.  This preference information may be retrieved from local memory, from a preference database 426 (FIG. 4), or from any other suitable location.  Next, at 1508, process 1500 may determine whether to prompt the user to select an ordering and/or numbering of the stations.  If it is determined that a prompt is to be presented, process 1500 may present the prompt at 1510.  For example, process 1500 may present prompts as illustrated in any of FIGS. 7-11, or may present any other suitable prompts …. “; Examiner’s Note:  Figs. 7-11 illustrates a user interface for entering preference information. User preference information is detected to determine what program guide is presented to the user.);
identifying, based on the first channel context, a first frequency channel, identified by the first channel binding and accessible via a frequency tuner, for presenting, via an output device, data from the first frequency channel(e.g., Step 1516 as shown in Fig. 15; paragraph [0027]; paragraph [0078]; Fig. 1 illustrates identifying, based on the first channel context, a first frequency channel 108, identified by the first channel binding and accessible via a frequency tuner, for presenting, via an output device, data from the first frequency channel. Examiner’s Note: Preference information can be used to determine what program to display.   The user can use an input device to highlight  or identify channels);
detecting that the context setting identifies a second channel context identifying a second channel binding for the first channel identifier (e.g., Step 1510 as shown in Fig. 15; paragraph [0078], “ … If it is determined that a prompt is to be presented, process 1500 may present the prompt at 1510.  For example, process 1500 may present prompts as illustrated in any of FIGS. 7-11, or may present any other suitable prompts.  If it is determined at 1508 that a prompt is not to be presented, process 1500 may then determine at 1512 whether to re-order and/or re-number the stations.  This determination may be based on any suitable information, such as preference information, a previous setting entered by a user (e.g., as illustrated in FIG. 12), etc. If it is determined at 1512 that the stations are to be re-ordered and/or re-numbered, or after prompting for an order at 1510, the stations may be re-ordered and/or re-numbered at 1514.  This re-ordering and/or re-numbering may be performed in any suitable manner, such as that described above for example.  After re-ordering and/or re-numbering the stations at 1514, or if it is determined at 1512 that re-ordering and/or re-numbering is not to be performed, a guide may be presented at 1516 ...   “’; Examiner’s Note: It is determined to re-order and/or re-number the stations based on preference information selected by the user.); and
identifying, in response to detecting that the context setting identifies the second channel context, a second data source, identified by the second channel binding, for presenting, via an output device, data from the second data source (Step 1516 as shown in Fig. 15; paragraph [0078], “…If it is determined at 1508 that a prompt is not to be presented, process 1500 may then determine at 1512 whether to re-order and/or re-number the stations.  This determination may be based on any suitable information, such as preference information, a previous setting entered by a user (e.g., as illustrated in FIG. 12), etc. If it is determined at 1512 that the stations are to be re-ordered and/or re-numbered, or after prompting for an order at 1510, the stations may be re-ordered and/or re-numbered at 1514.  This re-ordering and/or re-numbering may be performed in any suitable manner, such as that described above for example.  After re-ordering and/or re-numbering the stations at 1514, or if it is determined at 1512 that re-ordering and/or re-numbering is not to be performed, a guide may be presented at 1516.  This guide may be presented in any suitable manner, such as described above for example.  If a command to re-order and/or re-number the stations is subsequently received at 1518, then process 1500 may loop back to 1514.  “; Examiner’s Note: If the preference information is changed, the channel identifiers are re-ordered and/or re-numbered in the program listing.   ).
Roe does not expressly disclose:
wherein the first channel context includes a first scheduled channel context; and
wherein the second channel context includes a second scheduled channel context.
O’Neil disclose:
wherein the first channel context includes a first scheduled channel context (e.g., scheduled  hyperlink 302 as shown in Fig. 3; paragraph [0006]; paragraph [0060]; paragraph [0061], “In accordance with the present invention, the program name 302, 304, 306, 308 is a scheduled hyperlink that can be selected by user…. “); and
wherein the second channel context includes a second scheduled channel context (e.g., scheduled  hyperlink 304 as shown in Fig. 3; paragraph [0006]; paragraph [0060]; paragraph [0061], “In accordance with the present invention, the program name 302, 304, 306, 308 is a scheduled hyperlink that can be selected by user…. “).  Examiner’s Note: O’Neil discloses displaying a  listing of multimedia content includes one or more scheduled hyperlinks or scheduled channel contexts.  In response to selection of a scheduled hyperlink, a scheduled hyperlink file is retrieved that contains scheduling information pertaining to particular multimedia content.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the scheduled hyperlinks of O’Neil in the interactive media guidance application of Roe for the purpose of  allowing for the scheduled viewing of multimedia content on a variety of devices located in a variety of places by more than one entity as suggested by O’Neil.
Per claim 2, Roe and  O’Neil disclose the method of claim 1 wherein detecting the first channel identifier includes accessing an active channel setting identifying the first channel identifier as an active channel identifier (Roe, paragraph [0027], “…With a user input device, a user can select program listings by moving highlight region 110.  Information relating to the program listing selected by highlight region 110 may be provided in program information region 112.  Region 112 may include, for example, the program title, the program description, the time the program is provided (if applicable), the channel the program is on (if applicable), the station for the channel, the program's rating, and other desired information.  The channel the program is on may be any suitable indicator and may be used as a mechanism for a user to identify the source of programming for the program (also referred to herein as a "station").  “; paragraph [0033]; paragraph [0042]; Examiner’s Note:  Roe teaches a user input device that can be used to invoke selectable options on a displayed program listing such as shown in Figs. 1).
Per claim 3, Roe and  O’Neil disclose the method of claim 2 wherein the first channel identifier is detected in response to an event for selecting the first channel identifier for setting the active channel setting wherein the event is based on at least one of a user input, a message received via a network, a timer, a specified duration of time, a particular time, and a state of a data source (Roe, see at least Figs. 7-11 and paragraphs [0051-0078]; Examiner’s Note:  The user can change preference information such as shown in figures   7-11. In figure. 7, the user provides user input to change the postal code 704 and provider 707.).
Per claim 4, Roe and  O’Neil disclose the method of claim 1 wherein the detecting, that the context setting identifies one of the first channel context and the second channel context, comprises:
accessing data from a location, in a memory, allocated for the context setting (Roe, e.g., Process 1508 as shown in Fig. 15; paragraph 0078]); and
determining that the data, respectively, identifies the one of the first channel context and the second channel context (Roe, interactive guidance data and configuration of ordering and/or numbering are stored; see at least paragraphs [0005-0007, 0028, 0032, 0038-0044, 0052-0054 and 0071] describe determining whether or not to modify the program listing based on preference information. ).
Per claim 5, Roe and  O’Neil disclose the method of claim 4 wherein detecting, that the context setting identifies one of the first channel context and the second channel context, is performed in response to an event for selecting one of the first channel context and the second channel context for setting the context setting (Roe, e.g., Process 1508 as shown in Fig. 15; see at least Figs. 7-11 and paragraphs [0051-0078] describe determining whether or not to modify the program listing based on preference information.  If access preference information is not changed, the program listing is not changed.  If the preference information is changed, the program listing is presented in a second channel context, i.e., program listing reflects change in user location or the provider.).
Per claim 6, Roe and  O’Neil disclose the method of claim 5 wherein the event is based on at least one of a user input, a message received via a network, a timer, a specified duration of time, a user, a content rating of data received from a data source, geospatial information, a state of a data source, a schedule, or access to a removable data storage device,
Per claim 7, Roe and  O’Neil disclose the method of claim 1 wherein at least one of the first channel context identifies a plurality of channel bindings including the first channel binding and the second channel context identifies a plurality of channel bindings including the second channel binding (Roe, paragraphs [0069-0070]  and Figs.10- 11 disclose wherein at least one of the first channel context identifies a plurality of channel bindings including the first channel binding (i.e., Old List 1108) and the second channel context (i.e., New Channel  List 1108) identifies a plurality of channel bindings including the second channel binding;  Examiner’s Note: User receives a prompt for manually selecting a station ordering ).
Per claim 8, Roe and  O’Neil disclose the method of claim 1 wherein identifying at least one of the first frequency channel and the second data source comprises:
accessing data from an active channel setting (Roe, e.g., Step 1506 as shown in Fig. 15; paragraph [0078]; Examiner’s Note: Preference information is accessed at 1506. );
determining that the data identifies the first channel identifier (e.g., Step 1508 to 1512 as shown in Fig. 15; see at least paragraphs [0024-0027, 0041, 0045 and 0051-0078]; Examiner’s Note: If it is determined at 1512 that re-ordering and/or re-numbering is not to be performed, a guide may be presented at 1516 without changes.  Therefore, the first channel identifier id identified. );
accessing the first channel binding when the context setting identifies the first channel context and accessing the second channel binding when the context setting identifies the second channel context; and
determining that the first channel binding identifies the first frequency channel, in response to accessing the first channel binding(Roe, see at least paragraph [0027], “… With a user input device, a user can select program listings by moving highlight region 110.  Information relating to the program listing selected by highlight region 110 may be provided in program information region 112.  Region 112 may include, for example, the program title, the program description, the time the program is provided (if applicable), the channel the program is on (if applicable), the station for the channel, the program's rating, and other desired information.  “; paragraph [0033]; Examiner’s Note: User can use an input device to select options in the program listing.), and 
determining that the second channel binding identifies the second data source, in response to accessing the second channel binding (Roe, e.g., Step 1508 as shown in Fig. 15; see at least paragraph 0078]; Examiner’s Note: Step 1508 determining whether or not to modify the program listing based on preference information.  ).

Per claim 9, Roe and  O’Neil disclose the method of claim 1 wherein detecting that the context setting identifies the second channel context comprises: 
receiving a change channel context indicator for changing the context setting to identify the second channel context (Roe, e.g., Process 1510 as shown in Fig. 15; paragraph [0078], “ … Next, at 1508, process 1500 may determine whether to prompt the user to select an ordering and/or numbering of the stations.  If it is determined that a prompt is to be presented, process 1500 may present the prompt at 1510.   “; Examiner’s Note: FIGS. 7-11 are example prompts displayed based on accessed preference information); and
modifying the context setting to identify the second context information in correspondence with presenting the data from the second data source (Roe, e.g., Process 1514 as shown in Fig. 15; d paragraph [0078], “… If it is determined at 1512 that the stations are to be re-ordered and/or re-numbered, or after prompting for an order at 1510, the stations may be re-ordered and/or re-numbered at 1514.  This re-ordering and/or re-numbering may be performed in any suitable manner, such as that described above for example.  After re-ordering and/or re-numbering the stations at 1514, or if it is determined at 1512 that re-ordering and/or re-numbering is not to be performed, a guide may be presented at 1516.  This guide may be presented in any suitable manner, such as described above for example.   “).
Per claim 10, Roe and  O’Neil disclose the method of claim 9 wherein the second channel context is identified based on a user input detected corresponding to at least one of a numeric input control and an input control corresponding to a direction to navigate according to an order of a first channel context identifier for the first channel context and a second channel context identifier for the second channel context (Roe, see at least Figs. 7-11 and paragraphs [0026, 0051-0078]; Examiner’s Note: Roe discloses displaying prompts wherein the selection of the media provider includes a selection of at least one of a feed, a time zone, and a provider programming package for the media provider as shown in Figs. 7-11. ).
Per claim 11, Roe and  O’Neil disclose the method of claim 10 wherein the numeric input control includes at least one of a user interface element presented via an output device and a hardware control including at least one of a numeric keypad and a navigation input control (Roe, paragraph [0027], “ …With a user input device, a user can select program listings by moving highlight region 110 ... “; paragraph [0029], “ … Additional listings may be displayed in response to the user selecting one of the navigational icons 120.  (Pressing an arrow key on a user input device may affect the display in a similar manner as selecting navigational icons 120.)  “; paragraph [0033]).
Per claim 12, Roe and  O’Neil disclose the method of claim 1 wherein the detecting that the context setting identifies the second channel context includes setting the context setting to identify the second channel context based on the first channel context (Roe, see at least Figs. 7-11 and paragraphs [0051-0078]). 
Per claim 13, Roe and  O’Neil disclose the method of claim 12 wherein a second channel context identifier for the second channel context is received in response to receiving an input indicating a direction to navigate from a first channel context identifier for the first channel context in an ordered arrangement of channel context identifiers (Roe, paragraph [0027], “ …With a user input device, a user can select program listings by moving highlight region 110 ... “; paragraph [0029], “ … Additional listings may be displayed in response to the user selecting one of the navigational icons 120.  (Pressing an arrow key on a user input device may affect the display in a similar manner as selecting navigational icons 120.)  “; paragraph [0029], “ … Additional listings may be displayed in response to the user selecting one of the navigational icons 120.  (Pressing an arrow key on a user input device may affect the display in a similar manner as selecting navigational icons 120.)  “; paragraph [0079]; Examiner’s Note: User can use navigation icons 120  by pressing an arrow key on a user input device to highlight another channel.).
Per claim 14, Roe and  O’Neil disclose the method of claim 12 wherein the context setting is set to identify the second channel context in response to at least one of data received from the second data source, a port for receiving data from the second data source, a time/date/month/year, a detecting a specified time, and detecting a change of location (Roe, see at least Figs. 7-11 and paragraphs [0026, 0051-0078]; Examiner’s Note:  Fig. 7 illustrates displaying  prompt for changing the provider and location.  Fig. 12 shows another prompt wherein a setting is received so the second channel context is displayed based upon a travel reservation.  Therefore, Roe discloses  wherein the context setting is set to identify the second channel context in response to at least one of data received from the second data source 1206, a port for receiving data from the second data source 1204 , a time/date/month/year, a detecting a specified time, and detecting a change of location 1202).
Per claim 15, Roe and  O’Neil disclose the method of claim 12 wherein setting the context setting to identify the second channel context includes at least one of receiving information identifying the second channel context via a network from a channel context node and locating the second channel context in a removable data storage medium, wherein the second channel context is stored in the removable data storage medium for sharing with another device (Roe, e.g., Storage 308 as shown in Fig. 3; paragraphs [0040], “Memory (e.g., random-access memory, read-only memory, or any other suitable memory), hard drives, optical drives, or any other suitable fixed or removable storage devices (e.g., DVD recorder, CD recorder, video cassette recorder, or other suitable recording device) may be provided as storage 308 that is part of control circuitry 304.  Storage 308 may include one or more of the above types of storage devices…)  Examiner’s Note: Storage memory 308 may be removable.
Per claim 16, Roe and  O’Neil disclose the method of claim 12 wherein the second context setting is identified based on at least one of a user, a group, a device, a location, a time, [[and]] or a task (Roe, see at least Figs. 7-11 and paragraphs [0051-0078]; Examiner’s Note:  Fig. 7 illustrates displaying  prompt for changing the provider and location.  Fig. 12 shows another prompt wherein a setting is received so the second channel context is displayed based upon a travel reservation.  Therefore, Roe discloses  wherein the context setting is set to identify the second channel context in response to at least one of data received from the second data source 1206, a port for receiving data from the second data source 1204 , a time/date/month/year, a detecting a specified time, and detecting a change of location 1202).
Per claim 17, Roe and  O’Neil disclose the method of claim 1 further comprises:
accessing the second data source (Roe, paragraph [0071]; paragraph [0078], “  …These listings may be retrieved from local memory, from a media guidance data source 418 (FIG. 4), or from any other suitable location.  Preference information may next be accessed by the process at 1506.  This preference information may be retrieved from local memory, from a preference database 426 (FIG. 4), or from any other suitable location ….  “; Examiner’s Note: Preference information can retrieved from a local or remote location.); and
sending the data from the second data source for presenting via the output device (paragraph [0072], “… The Web server of the hotel, airplane, etc. can then transfer this information to a preference database (e.g., database 426 of FIG. 4) which may then automatically be used to update the ordering and/or numbering of stations for the user when he/she arrives in the environment.  “; Examiner’s Note: Preference information is retrieved from preference database 426).
Per claim 18, Roe and  O’Neil disclose the method of claim 17 wherein sending the presentation information includes sending the presentation information via a network to another node for presenting by the output device included in an execution environment of the other node (Roe, see at least Fig. 4  illustrates wherein sending the presentation information 418  includes sending the presentation information via a network 414 to another node for presenting by the output device included in an execution environment of the other node  (402, 404,  and 406);  paragraphs [0051-0052];  Examiner’s Note: Preference information can be retrieved from a preference database remotely via a network connected device.).
Claims 19 and 20 are rejected on the same grounds as claim 1.  Fig. 4 disclose a system 400 for processing a contextual channel identifier (Roe, paragraph [0057]) and a computer-readable medium embodying a computer program, executable by a machine, for processing a contextual channel identifier (Roe, e.g., Storage  308 as shown in Fig. 3; paragraph [0040]).
Per claim 19, Roe discloses a system (e.g., system 400as shown in Fig. 4; paragraph [0057]) for processing a contextual channel identifier, the system comprising: 
an execution environment including an instruction-processing unit configured to process an instruction included in at least one of a channel director component(Roe, e.g., media guidance source 418 as shown in Fig. 4), a context director component(e.g., preference database 426 as shown in Fig. 4), and a channel access component (e.g., user computer equipment 404 as shown in Fig. 4); 
the channel director component configured for detecting a first channel identifier(e.g., Step 1502 -1504 as shown in Fig. 15; paragraph [0005], “ … accessing guide listings from storage, wherein at least a portion of the guide listings have corresponding channel numbers and a relative ordering in the guide listings … “;  paragraph [0006], “ In some embodiments, devices for presenting an interactive media guidance application are provided, the devices comprising: processing circuitry that: accesses guide listings from storage, wherein at least a portion of the guide listings have corresponding channel numbers and a relative ordering in the guide listings … “; paragraph [0007], “ In some embodiments, devices for presenting an interactive media guidance application are provided, the devices comprising: means for accessing guide listings from storage, wherein at least a portion of the guide listings have corresponding channel numbers and a relative ordering in the guide listings …  “; paragraph [0024]; paragraph [0026], “ …. A user may indicate a desire to access media information by selecting a selectable option provided in a display screen (e.g., a menu option, a listings option, an icon, a hyperlink, etc.) or pressing a dedicated button (e.g., a GUIDE button) on a remote control or other user input interface or device.  In response to the user's indication, a media guidance application may provide a display screen with media information organized in one of several ways, such as by time and channel in a grid, by time, by channel, by media type, by category (e.g., movies, sports, news, children, or other categories of programming), or other predefined, user-defined, or other organization criteria.  “; paragraph [0027], “…With a user input device, a user can select program listings by moving highlight region 110.  Information relating to the program listing selected by highlight region 110 may be provided in program information region 112.  Region 112 may include, for example, the program title, the program description, the time the program is provided (if applicable), the channel the program is on (if applicable), the station for the channel, the program's rating, and other desired information.  The channel the program is on may be any suitable indicator and may be used as a mechanism for a user to identify the source of programming for the program (also referred to herein as a "station").  “; paragraph [0078], “ … As illustrated, at 1502, the process may begin upon receiving an activation of the interactive program guide.  This activation may occur, for example, by a user turning on a television, set-top box, or other device, by an automatic start-up mechanism, etc. Guide listings may then be accessed by the process at 1504.  These listings may be retrieved from local memory, from a media guidance data source 418 (FIG. 4), or from any other suitable location ... “; Examiner’s Note:  A program guide 100 is activated. The program guide identifies (1) a column of channel/media type identifiers 104, where each channel/media type identifier (which is a cell in the column) identifies a different source of programming (which may also be referred to as a "station"); and (2) a row of time identifiers 106, where each time identifier (which is a cell in the row) identifies a time block of programming.   );
 the context director component configured for detecting a context setting identifying a first channel context associated with a first user (e.g., icon 804 as shown in Fig. 8; paragraph [0067]) identifying a first channel binding for the first channel identifier (e.g., Grid 102 as shown in Fig. 1)  for the first channel identifier (e.g., Step 1506 as shown in Fig. 15; paragraph [0033]; paragraphs [0071-0072]; paragraph [0078], “ ….Preference information may next be accessed by the process at 1506.  This preference information may be retrieved from local memory, from a preference database 426 (FIG. 4), or from any other suitable location.  Next, at 1508, process 1500 may determine whether to prompt the user to select an ordering and/or numbering of the stations.  If it is determined that a prompt is to be presented, process 1500 may present the prompt at 1510.  For example, process 1500 may present prompts as illustrated in any of FIGS. 7-11, or may present any other suitable prompts …. “; Examiner’s Note:  Figs. 7-11 illustrates a user interface for entering preference information. User preference information is detected to determine what program guide is presented to the user.); 
the channel access component configured for identifying, based on the first channel context, a first frequency channel, identified by the first channel binding and accessible via a frequency tuner, for presenting, via an output device, data from the first frequency channel(e.g., Step 1516 as shown in Fig. 15; paragraph [0027]; paragraph [0078]; Fig. 1 illustrates identifying, based on the first channel context, a first frequency channel 108, identified by the first channel binding and accessible via a frequency tuner, for presenting, via an output device, data from the first frequency channel. Examiner’s Note: Preference information can be used to determine what program to display.   The user can use an input device to highlight  or identify channels); and 
the channel access component configured for identifying, in response to detecting that the context setting identifies the second channel context, a second data source, identified Application No. : 16/852,392Page : 7 of 13 the second channel binding, for presenting, via an output device, data from the second data source (Step 1516 as shown in Fig. 15; paragraph [0078], “…If it is determined at 1508 that a prompt is not to be presented, process 1500 may then determine at 1512 whether to re-order and/or re-number the stations.  This determination may be based on any suitable information, such as preference information, a previous setting entered by a user (e.g., as illustrated in FIG. 12), etc. If it is determined at 1512 that the stations are to be re-ordered and/or re-numbered, or after prompting for an order at 1510, the stations may be re-ordered and/or re-numbered at 1514.  This re-ordering and/or re-numbering may be performed in any suitable manner, such as that described above for example.  After re-ordering and/or re-numbering the stations at 1514, or if it is determined at 1512 that re-ordering and/or re-numbering is not to be performed, a guide may be presented at 1516.  This guide may be presented in any suitable manner, such as described above for example.  If a command to re-order and/or re-number the stations is subsequently received at 1518, then process 1500 may loop back to 1514.  “; Examiner’s Note: If the preference information is changed, the channel identifiers are re-ordered and/or re-numbered in the program listing.   ); does not expressly disclose:
the context director component configured for detecting that the context setting identifies a second channel context associated with a second user identifying a second channel binding for the first channel identifier, wherein the second channel context differs from the first channel context.
O’Neil discloses the context director component configured for detecting that the context setting identifies a second channel context associated with a second user identifying a second channel binding for the first channel identifier(e.g., scheduled  hyperlink 302 as shown in Fig. 3; paragraph [0006]), wherein the second channel context differs from the first channel context (paragraph [0060]; paragraph [0061], “In accordance with the present invention, the program name 302, 304, 306, 308 is a scheduled hyperlink that can be selected by user…. “).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the scheduled hyperlinks of O’Neil in the interactive media guidance application of Roe for the purpose of  allowing for the scheduled viewing of multimedia content on a variety of devices located in a variety of places by more than one entity as suggested by O’Neil.
Claim 20 is rejected on the same grounds as claim 19.  Fig. 3 disclose a non-transitory computer-readable medium embodying a computer program, executable by a machine, for processing a contextual channel identifier (e.g., Storage  308 as shown in Fig. 3; paragraph [0040]).
 Response to Arguments
Applicant’s arguments, see Remarks filed 19 January 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of O’Neil (US 2009/0077602 A1).
The Examiner has withdrawn the rejection of Claim 20 under 35 U.S.C. 101 as being directed to non-statutory subject matter in view of Applicant’s amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173